Citation Nr: 0017620	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  93-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
a skin disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to March 
1970.  

By way of procedural history, this matter was previously 
before the Board of Veterans' Appeals (Board) in November 
1997, at which time it was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, for additional development, pursuant to an Order of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") dated in March 1997.  
Following the requested development, the RO continued its 
previous denial of the claimed benefits.  

The case was returned to the Board for final appellate 
consideration.  In a March 1999 decision, the Board 
determined that new and material evidence had been presented 
to reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The Board also denied 
entitlement to service connection for PTSD and denied 
entitlement to an evaluation in excess of 30 percent for a 
skin disorder.  The veteran subsequently appealed that 
decision to the Court.  In October 1999, the Court granted a 
Joint Motion for Remand and vacated that portion of the 
Board's March 1999 decision that denied entitlement to 
service connection for PTSD and denied entitlement to an 
evaluation in excess of 30 percent for a skin condition.  
Those issues were remanded to the Board for further 
consideration and are the subject of this decision.  

The issue of entitlement to an evaluation in excess of 30 
percent for a skin disorder will be addressed in the Remand 
portion of this decision.  The issue of entitlement to an 
increased evaluation for an anxiety disorder will be 
addressed by the Board in a separate decision.

Finally, in the remand in November 1997, the Board noted that 
the Court had directed VA to consider whether the veteran was 
entitled to a nonservice-connected pension.  The Board 
further noted that the Board did not have jurisdiction of the 
issue because it had not been developed for appellate 
consideration.  The Board directed the RO to adjudicate a 
claim of entitlement to pension benefits following 
development of the medical evidence.  However, the veteran 
failed to report for a VA examination in conjunction with his 
claims because of his incarceration in Florida.  The RO 
therefore did not formally adjudicate or develop the pension 
claim, and that claim has yet to be developed for appellate 
disposition.  The Board once again refers the issue of 
entitlement to a nonservice-connected pension to the RO for 
appropriate action. 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran did not engage in combat during his tour of 
duty in Vietnam.

3.  Although post-traumatic stress disorder has been 
diagnosed, credible evidence that the claimed in-service 
stressors actually occurred has not been presented.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has been diagnosed 
many times with post-traumatic stress disorder.  He claims 
that he was a gunner during service, that he was involved in 
combat, and that he saw two comrades killed by a grenade 
thrown into a truck that he was driving.  He maintains that 
the stresses of combat have caused his post-traumatic stress 
disorder.  

VA laws and regulations state that basic entitlement to 
disability compensation may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §  1110 (West 1991).  Service connection connotes 
many factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. §  3.303(d) (1999).  

The three requisite elements for eligibility for service 
connection for PTSD are as follows:  (1) A current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b)
(West 1991).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Zarycki v. Brown, 6 Vet. App. 
91 (1993).

Background

As his in-service stressors, the veteran has reported being 
involved in "body bagging" during the TET Offensive in 
Vietnam, exposure to combat a few times per week (December 
1980 RO hearing), being a gunner during service, the 
gratuitous killing of Viet Cong prisoners of war, the 
"fragging" of fellow servicemen as a result of drug 
dealing, and constant rocket and mortar attacks (August 1986 
RO hearing).  The veteran has also claimed to have been awake 
over the course of a 30-day period while pulling duty in a 
bunker (August 1986 RO hearing) and having seen two comrades 
killed by a grenade thrown into a truck he was driving.  

The service personnel records show that the veteran served as 
an auto mechanic with the Truck Company, Headquarters & 
Service Battalion, 1st Force Service Regiment (FSR), Force 
Logistics Command (FLC), Da Nang, Republic of Vietnam, from 
October 1969 to March 1970.  He participated in operations 
against Communist aggression (Viet Cong) during this time 
frame, including participation in Operation Pipestone Canyon 
from December 1969 to March 1970.  The record also shows that 
the veteran was administratively separated from service due 
to enuresis.  

The veteran's DD-214 shows that the veteran received a 
National Defense Service Medal, a Vietnam Service Medal with 
one star, a Vietnam Campaign Medal with device, and a Rifle 
Marksmanship Badge.  

The service medical records show that the veteran indicated 
on a questionnaire at service entrance that he had nervous 
trouble and frequent trouble sleeping, but a psychiatric 
disorder was not found on clinical examination in August 
1968.  In these circumstances, the presumption of soundness 
is applicable.  A veteran who served during a period of war 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service and was not aggravated by service will rebut 
the presumption.  38 U.S.C.A. § 1111 (West 1991).  A history 
of preservice conditions recorded at the time of service 
entrance examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245-46 
(1994).  

In December 1968, the veteran was treated for complaints of 
pain in the abdomen.  On examination, he was found to be 
crying and tense, and there was overreaction on palpation of 
the lower abdomen.  No acute abdomen was found.  However, he 
was put on bed rest.  In January 1970, the veteran was 
evaluated by a service urology clinic to rule out an organic 
basis for a complaint of enuresis since childhood.  The 
urology work-up found no evidence of organic disease and 
recommended that the veteran be psychiatrically evaluated.  
The veteran was referred to psychiatric evaluation with a 
provisional diagnosis of enuresis of psychoneurotic origin.  
A mental status examination on neuropsychiatric examination 
in January 1970 revealed no evidence of disabling neurosis, 
psychosis or organic brain disease.  The impression was 
enuresis, which was felt to render the veteran unsuitable for 
military service.  The March 1970 separation examination 
report indicates that the veteran was psychiatrically normal.  

However, the veteran was seen at a VA outpatient clinic for 
an unrelated disability in April 1970, about a month 
following separation, when he also complained of wetting the 
bed at night and of being nervous and tense.  He reported 
that he had had nightmares lately, although the nature or 
content of the nightmares was not described.  Librium was 
prescribed.  When seen at a VA outpatient clinic in early May 
1970, the veteran stated that his "nerves are shot" and 
that he had no help from the prescribed Librium.  Although he 
did not desire a neuropsychiatric evaluation, Thorazine was 
prescribed for his nerves.  

The record also indicates that in June 1971, subsequent to a 
1970 conviction for shooting and wounding two individuals in 
a sudden affray, the veteran was examined by VA and found to 
be psychopathic, having paranoid tendencies advancing rapidly 
to the point of schizophrenia.  The court subsequently 
released the veteran so that he could be treated by VA.  

The veteran was hospitalization by VA in March 1973.  He 
indicated that he had overdosed on barbiturates five days 
prior to admission.  He responded to therapy and did well 
until nearly the end of his hospital stay, when he had an 
episode of uncontrolled crying with fears that he was having 
a nervous breakdown and fears that he was unable to take the 
stress of the ward any longer.  This was related to an 
episode of marijuana abuse on the ward in which he was 
involved and which set back his progress on the ward.  It was 
reported that his disappointment with this seemed to 
contribute to his loss of control over his emotions.  
However, it was also reported that some stereotyped movements 
were observed during the veteran's loss of control.  He was 
"initiated" on 100 milligrams of Thorazine three times a 
day but left the hospital against medical advice.  The 
discharge diagnoses were drug dependency, barbiturate; and 
drug dependency, heroin.  

When the veteran was hospitalized at Lima State Hospital, 
Lima, Ohio, in August 1975, he complained of having a drug 
problem but denied hallucinations.  His judgment and insight 
were found to be questionable, and a diagnosis of 
schizophrenia was entered.  He was placed on Thorazine and 
Elavil.  A statement from Ben Storer, M.D., dated in November 
1975, indicates that the veteran had been in a "dreamy 
state" throughout his hospitalization at Lima with marked 
religious preoccupation, thinking and insisting that he was a 
Buddhist.  At other times he claimed that he was wavering 
among several religions.  Although it was felt that the 
veteran had little incentive for engaging in activities or 
improving himself, he did do simple tasks when requested.  
The diagnoses were drug addiction, and acute schizophrenic 
episode, which was felt to be in remission.  The veteran was 
discharged from the hospital in January 1976.  Although 
organic brain syndrome (most likely secondary to drug abuse) 
was diagnosed by VA during the veteran's hospitalization from 
November 1980 to February 1981, the diagnoses thereafter were 
of neuroses such as post-traumatic stress disorder, anxiety 
and depression.

A VA staff psychiatrist reviewed the veteran's claims file 
and in a February 1983 statement reconciled the veteran's 
various psychiatric diagnoses.  The psychiatrist indicated 
that the discharge summary of the veteran's VA 
hospitalization from June to November 1982 did not show that 
he met the diagnostic criteria of the DSM-III for post-
traumatic stress disorder.  He said, "It does relate to an 
anxious mood and depression," which was substantiated by the 
discharge summary of the veteran's hospitalization from 
November 1980 to February 1981 reflecting a dysthymic 
disorder.  The psychiatrist was of the opinion that the most 
likely diagnosis was an adjustment disorder with mixed 
disturbances of emotions and conduct.  

In December 1985, a VA examiner reported that following the 
psychiatric interview and a complete review of the claims 
file, he did not find enough evidence to suggest that the 
veteran met the formal criteria for post-traumatic stress 
disorder.  The examiner said that the veteran presented "a 
difficult diagnostic challenge."  The veteran was said to be 
loud and tearful and to exhibit "a somewhat paranoid 
stare."  However, the examiner did not find enough evidence 
to meet the formal criteria for schizophrenia.  There were 
suggestions of paranoid character traits, and the veteran's 
history suggested sociopathy.  The veteran also had a well-
documented history of polydrug and alcohol abuse.  At the 
time of the examination, the veteran seemed generally 
agitated, depressed, and anxious, as well as a bit desperate.  
The examiner suspected that the diagnosis of borderline 
personality disorder might be appropriate, or schizoid 
personality disorder.  The examiner added that he found it 
very difficult to imagine that the events in Vietnam caused 
all of the stress that had come afterward.  Although he did 
not think that the veteran met the formal criteria for post-
traumatic stress disorder given the information available to 
him, the examiner thought that "the violence that he might 
have seen in Vietnam may well be a factor in some way 
influencing the violent activities engaged in since the 
military."  

In July 1988, the Board denied service connection for post-
traumatic stress disorder on the basis that the evidence did 
not show that the veteran's emotional problems resulted from 
service or that post-traumatic stress disorder was related to 
his period of service.  

Following the Board's July 1988 decision, additional 
evidence, including medical evidence, was received, but a 
rating decision dated in January 1989 continued the previous 
denial of service connection for a nervous disorder, 
including post-traumatic stress disorder.  In a March 1999 
decision, the Board determined that new and material evidence 
had been presented to reopen the claim of entitlement to 
service connection for PTSD.  Additional evidence has also 
been obtained since the Board's March 1999 decision.  

Upon VA mental examination dated in September 1999, the 
veteran reported killing one child because the child pulled a 
gun on him.  The veteran also reported being in a number of 
fire-fights.  However, the examiner noted that when he asked 
the veteran to quantify the fire-fights, the veteran stated, 
"It's hard to say."  The veteran was also unable to 
quantify a statement that he was present during the killing 
or injuring of Americans.  The veteran's symptoms were noted 
as depression, suicidal and paranoid thoughts, nightmares and 
dreams, and difficulty sleeping.  It was also noted that the 
veteran was bothered by loud noises and sudden movements and 
tended to isolate himself.  The examiner noted the veteran 
was very depressed and seemed very anxious and somewhat 
disorganized.  His memory was noted as grossly intact, but he 
did get rattled when asked to give specifics of some of the 
things that happened in Vietnam.  Judgment was noted as 
slightly poor.  An Axis I diagnosis of alcohol dependence was 
noted.  The examiner noted the veteran certainly seemed to 
suffer from a disorder of some sort.  The examiner also noted 
that according to the veteran, his combat experiences and 
responses to them would sustain the diagnosis of PTSD.  
However, it was also noted that the veteran had a substantial 
drinking history that could contribute to both anxiety and 
depressive disorders.  Dependent personality disorder 
characteristics were also noted as present.  In a January 
2000 addendum, the examiner opined that were it not for the 
veteran's alcohol use, his Global Assessment of Functioning 
(GAF) score would be a rating of 60.  An overall GAF score of 
35 was assigned because of the veteran's maladaptive behavior 
and inability to get along with society.  

A September 1999 VA social survey notes that the veteran 
reported in a court psychiatric examination dated in 1975 
that he had shot at some people because he thought they were 
Vietnamese and expressed a great deal of distress about his 
experiences in Vietnam.  The social worker opined that this 
background history supported the idea that the veteran had 
consistently reported his stressors from Vietnam for well 
over twenty years.  

As post-traumatic stress disorder has been diagnosed on 
numerous occasions in treatment records, of particular 
importance are the unit histories and records received from 
the attorney-representative and from the Marine Corps 
Historical Center.  These records detail the activities of 
the veteran's unit during his service in Vietnam and show the 
exposure to combat of Marines involved in convoy duty, as the 
veteran claims that he was.  The evidence of record also 
reflects diagnoses of depression and anxiety consistent with 
the diagnoses shown immediately following the veteran's 
separation from service. 

The record indicates that the veteran had a psychiatric 
disability tending toward psychosis in the months and years 
immediately following his separation from service.  
Schizophrenia was eventually diagnosed when the veteran was 
sent to the Lima State Hospital for the criminally insane in 
1975.  However, beginning in the early 1980's, his 
psychiatric disorder was reclassified as post-traumatic 
stress disorder, essentially on the basis of the history 
related by the veteran on his many psychiatric 
hospitalizations and examinations.  That diagnosis has been 
continued over the years, including when hospitalized by VA 
in January and February 1996.  Running through the entire 
record is a history of drug and alcohol abuse that appears to 
have predated service and to have become systematically more 
intractable following service, especially his alcohol abuse.  
This also led to a diagnosis of organic brain syndrome 
secondary to substance abuse.  In addition, the veteran has 
been diagnosed over the years with various forms of 
personality or character disorder, which does not constitute 
a compensable disability under the law.  38 C.F.R. § 
3.303(c).  Thus, the clinical picture, as some examiners have 
acknowledged, is complex.  The Board notes that entitlement 
to service connection for an anxiety disorder was granted in 
March 1999.

In this case, the existence of stressors depends on whether 
one believes the veteran's various descriptions of events, 
especially whether he was involved in convoy duty.  The 
evidence of record clearly reflects cause to question the 
veteran's credibility.  He claimed at one point, for example, 
that he was discharged from service due to "jungle rot," 
when in fact he was separated due to enuresis.  Although he 
claimed that he saw duty as a gunner and convoy driver, his 
military occupational specialty in Vietnam was solely that of 
auto mechanic.  Detailed service personnel reports show only 
assignments of auto mechanic.  It bears emphasis that the 
veteran served in Vietnam after February 1969, when the 
Combat Action Ribbon (CAR) was created, but his personnel 
records do not reflect that he received one.  The veteran has 
maintained that he had sustained extensive combat exposure 
during his Vietnam service, yet combat-related decorations 
are not shown.  

An October 1987 report from the United States Army and Joint 
Services Environmental Support Group (ESG) confirms that the 
veteran served in Vietnam from October 6, 1969, to March 15, 
1970.  The record indicates that during this period, the 
veteran's location was attacked by enemy standoff weapons 
once on December 11, 1969.  The attack consisted of four 
rounds which damaged one U.S. aircraft.  This is inconsistent 
with the veteran's assertions of constant mortar attacks.  
Moreover, he has claimed no stressors specifically related to 
the verified enemy standoff attack, during which the service 
department noted no casualties.  Although the veteran stated 
that he was involved in "body bagging" during the TET 
Offensive in Vietnam, the record shows that he did not serve 
in Vietnam at that time - January and February 1968 - which 
was more than a year and a half prior to the veteran's 
arrival in Vietnam and indeed prior to his entry on active 
duty.  The veteran's testimony during the August 1992 hearing 
that he was simply in Vietnam during TET in 1969 also 
conflicts with his earlier statement.  He seemed merely to be 
noting that he was in the country at a certain time and not 
to be claiming that he was involved in a specific battle.  
The record is silent for any service department verification 
that the veteran was involved in "body bagging," nor is 
there any other evidence, lay or otherwise, to support the 
veteran's contention.

The "body bagging" assertions are characteristic of his 
overall stressor claims, which tend to be of the generic 
"war story" type, involving the gratuitous killing of Viet 
Cong prisoners of war, the "fragging" of fellow servicemen 
as a result of drug dealing, and the constant rocket and 
mortar attacks claimed to have been endured.  It is 
interesting to note that the veteran at one time claimed to 
have been awake over the course of a 30-day period while 
pulling duty in a bunker, when his personnel records show 
that on one occasion he was given nonjudicial punishment for 
sleeping while on perimeter guard duty.  The Board finds the 
veteran's contention that he remained awake for an entire 30-
day period while on guard duty to be inherently incredible.  

The veteran's behavior with respect to his post-traumatic 
stress disorder claims became so stereotyped and histrionic 
over time that some VA examiners began to doubt the diagnosis 
and to attribute his behaviors to his diagnosed personality 
disorder.  His conduct, viewed on the whole, appears to have 
been very manipulative because he resorted to his claim of 
post-traumatic stress disorder whenever he got into trouble, 
yet Dr. Boxer in his February 1988 report found that post-
traumatic stress disorder could not account for the goal-
directed behavior of the veteran in his encounter with the 
police in October 1987.  Although Dr. Boxer was unwilling to 
state that the veteran was intoxicated during the incident, 
the veteran's denial to Dr. Boxer that he had been drinking 
on the night of his arrest is surely incredible in light of 
his lengthy history of alcohol abuse and treatment therefor 
and the demeanor of the veteran that Dr. Boxer recited from 
the police reports.  Indeed, it is significant that Dr. 
Boxer's extensive evaluation found no evidence of an in-
service stressor and expressed concern that there needed to 
be verification of the veteran's statements regarding 
Vietnam.  He only acquiesced in a diagnosis of post-traumatic 
stress disorder because of numerous VA discharge summaries, 
which he noted did not show a verified stressor.  None of the 
examiners who found post-traumatic stress disorder based the 
diagnosis on a verified in-service stressor; rather, they 
based their diagnoses on unverified accounts of traumatic 
events recounted by the veteran.  The Board notes that it is 
not bound to accept the opinions of physicians whose 
diagnoses of PSTD are based on unverified or inaccurate 
histories of stressful events as related by the veteran.  
"Just because a physician or health care professional 
accepted the appellant's description of his Vietnam 
experiences as credible, and diagnosed the appellant as 
suffering from PTSD, does not mean the Board is required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

While an examiner can render a current diagnosis based upon 
his examination of the claimant, without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the appellant.  Swann v. Brown, 5 Vet. App. 229 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1995).

It is also noteworthy that upon VA examinations dated in 
December 1985 and September 1999, diagnoses of PTSD were not 
established.  The December 1985 VA examiner opined that he 
did not find enough evidence to suggest the veteran met the 
formal criteria for PTSD.  This finding is consistent with 
the February 1983 statement of a VA psychiatrist that a 1982 
discharge summary did not show that the veteran met the 
diagnostic criteria of the DSM-III for PTSD.  Additionally, 
the September 1999 VA examiner noted an Axis I diagnosis of 
alcohol dependence.  

In regard to the claimed in-service stressors, it is apparent 
from a review of the record that the veteran is vague as to 
the times, names and locations of his claimed stressors.  The 
attorney-representative has submitted much documentation 
showing combat action in the Da Nang area, including unit 
chronologies showing that the veteran's Truck Company engaged 
in "Rough Rider" convoys in support of combat operations 
that themselves came under enemy attack.  These documents 
track those received from the Marine Corps Historical Center 
and indicate that the Truck Company sustained two casualties 
in December 1969, "thus further confirming the dangerous 
nature of the work, and providing further support to [the 
veteran's] claimed stressor," according to the attorney-
representative.  However, the veteran has not specifically 
alleged the observance of two casualties in December 1969 as 
an in-service stressor.  The Board recognizes that at some 
point during the pendency of his claim, the veteran has 
alleged that two of his comrades were killed by a grenade 
thrown into a truck he was driving.  However, the veteran has 
failed to provide any details as to the time of that 
incident, the area in which it occurred, or the names of his 
comrades.  In the absence of such information, this alleged 
stressor is not verifiable.  The general finding that the 
Truck Company sustained two casualties in December 1969 is 
insufficient to corroborate the veteran's statement in the 
absence of details as to the event alleged by the veteran.  
Additionally, there is no verification from the service 
department that the veteran participated in convoys or any 
other evidence consistent with such a finding.  Service 
medical records reflect the veteran was treated at a medical 
clinic in December 1969 and January 1970 for acne and an 
injured finger.  The veteran voiced no complaints related to 
having witnessed a traumatic event.  

It is not disputed that the veteran was in a dangerous area, 
but that is true of most of those who served in Vietnam.  It 
is in the nature of being in a war zone.  However, more than 
simply being in a dangerous area must be shown.  The Board 
recognizes that service records document assignment to the 
Truck Company, Headquarters and Battalion and participation 
in operations against the enemy; however, this demonstrates 
nothing more than assignment to a unit that so participated; 
individual engagement with the enemy is not demonstrated, 
only the potential for such engagement.  

There is indeed reason to question any true combat exposure 
in the veteran's case, as the unit histories submitted show 
that the Maintenance Platoon of the Truck Company processed 
297 tactical repair orders during November 1969 and 371 
tactical equipment repair orders during December 1969.  The 
veteran was an auto mechanic during his tour in Vietnam, and 
it is reasonably inferable from the statistics cited that he 
was kept busy repairing vehicles.  During the veteran's 
service in Vietnam, the Truck Company also had a Transport 
Platoon, which, it is reasonable to assume, was responsible 
for transporting supplies to combat units.  As neither the 
veteran's military occupational specialty nor the veteran's 
service records disclose that the nature of the veteran's 
duties exposed him to a more than ordinary stressful 
environment, it is reasonable for the Board to require some 
corroboration.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  Unfortunately for the veteran, the record is silent 
for any corroboration of his alleged stressors.

In light of all of the aforementioned inconsistencies, the 
Board finds that the claimed stressors are not consistent 
with the conditions of the veteran's service in Vietnam.  
Thus, the Board is not required to accept the veteran's 
statements as sufficient proof of service connection pursuant 
to 38 U.S.C.A. § 1154(b).  Where the record does not show 
"conclusive evidence" that the veteran engaged in combat 
with the enemy, the veteran's alleged contentions, standing 
alone and without objective verification, are insufficient 
under the law to establish credible supporting evidence that 
the claimed in-service stressors actually occurred.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  See also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (VA is not required to accept an 
appellant's uncorroborated account of his active service 
experiences).   

The Board is cognizant of the post-service treatment records 
reflecting diagnoses of PTSD as a result of in-service 
stressors.  However, the Court has held as a matter of law 
that "credible supporting evidence that the claimed [in-
service] event actually occurred" can not be provided by 
medical opinion based on post-service examination.  Moreau v. 
Brown, 9 Vet. App. 389, 394-96 (1996).  

In the absence of verified in-service stressors and competent 
medical evidence of a causal nexus between the current 
symptomatology and the verified stressor or stressors, 
entitlement to service connection for PTSD is not warranted.  
The Board has considered the doctrine of reasonable doubt, 
but does not find the evidence to be in relative equipoise in 
light of the veteran's inconsistency and lack of specificity 
as to his alleged stressors, as well as the service 
department evidence which is inconsistent with the reports of 
the veteran.  Thus, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.







REMAND

In regard to the claim of entitlement to an evaluation in 
excess of 30 percent for a skin disorder, a review of the 
record reflects the veteran was last afforded a VA 
examination in August 1994.  Thus, the Board is of the 
opinion that additional development is needed to enable the 
Board to render a final determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his skin 
disorder since February 1996.  After 
obtaining the necessary permission from 
the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The veteran should be afforded a VA 
specialist examination of his skin for 
the purpose of ascertaining the current 
nature and extent of severity of his skin 
disorder.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review prior to the 
examination.  The examiner should report 
in detail all current symptomatology and 
manifestations of the veteran's skin 
disorder.  The examiner is requested to 
specifically comment on the presence or 
absence of ulceration, extensive 
exfoliation or crusting, systemic or 
nervous manifestations, or exceptionally 
repugnant disfigurement.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report ensure that it is responsive to 
and in complete compliance with the 
directives of this REMAND.  If not, the 
RO should implement corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of 30 percent for a skin disorder. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 



